Citation Nr: 0015815	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-32 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for transient ischemic 
attacks.

2.  Entitlement to an increased evaluation for service-
connected diabetes mellitus, currently rated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for 
transient ischemic attacks, which continued a 60 percent 
disability rating for service-connected diabetes mellitus and 
which continued a 40 percent disability rating for diabetic 
retinopathy.  At his August 1999 RO hearing the veteran 
withdrew his perfected appeal on the issue pertaining to 
evaluation of diabetic retinopathy, so that issue is not 
before the Board on appeal.  The Board addresses the issue 
pertaining to evaluation of diabetes mellitus in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of the appeal on the issue of 
entitlement to service connection for transient ischemic 
attacks.

2.  There is no competent medical evidence that the veteran 
currently has transient ischemic attacks.


CONCLUSION OF LAW

The claim of entitlement to service connection for transient 
ischemic attacks, including as secondary to service-connected 
diabetes mellitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran attributes transient ischemic attacks to his 
service-connected diabetes mellitus.  He does not claim to 
have incurred transient ischemic attacks during active 
service.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  A veteran found to have a chronic disorder in 
service is entitled to service connection for that disorder 
if it becomes manifest after separation from service unless 
the manifestation is clearly attributable to an intercurrent 
cause.  38 C.F.R. § 3.303(b); Brannon v. Derwinski, 1 Vet. 
App. 314, 315 (1991).  A chronic disorder is one for which 
there is evidence of a combination of in-service 
manifestations sufficient to identify a disease entity and 
observation sufficient to establish chronicity (as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic").  38 C.F.R. § 3.303(b).  
Entitlement to service connection for a disorder shown to 
have been chronic during service does not require evidence of 
continuity of symptomatology after service.  Id.  However, 
where a disorder observed during service is not shown to have 
been chronic or where there is inadequate evidence of in-
service chronicity, entitlement to service connection 
requires a showing of continuity of symptomatology after 
discharge.  Id.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).  When service 
connection is established for a secondary disorder, the 
secondary disorder is considered part of the original 
disorder.  Id.  Secondary service connection is also 
appropriate for the degree of aggravation of a nonservice-
connected disorder which is proximally due to or the result 
of a service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  The veteran bears the burden of 
submitting sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim must be plausible or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to establish a well-grounded claim.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit, 5 Vet. App. 91 (1993).  
Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disorder; and (3) medical evidence of a 
nexus between the claimed inservice disorder and the present 
disorder.  Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

In addition, a well-grounded claim is established when 
evidence, regardless of date, shows that a veteran had a 
chronic disorder in service or during an applicable 
presumption period and still has the disorder.  38 C.F.R. 
§ 3.303(b).  The evidence must be medical unless it relates 
to a disorder for lay observation is competent.  If the 
chronicity analysis is inapplicable a claim may still be well 
grounded under the same provision if a disorder observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
disorder to that symptomatology.  Savage, 10 Vet. App. at 
498.  Absent evidence of a well-grounded claim, there is no 
duty to assist the claimant in developing facts pertinent to 
the claim and the claim must fail.  Gregory v. Brown, 8 Vet. 
App. 563, 568 (1996) (en banc).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see also Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996); Jones (Wayne) v. Brown, 7 
Vet. App. 134, 136-37 (1994) (lay testimony that one 
condition was caused by a service-connected condition was 
insufficient to well ground a claim).

Thus, in order to submit a well-grounded claim of entitlement 
to secondary service connection, the law mandates that there 
must be obtained competent medical evidence to support the 
plausibility of a relationship between the appellant's 
service-connected disorder and the disorder for which service 
connection is sought.  See Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).

In July 1972 the RO granted service connection for diabetes 
mellitus which was first diagnosed in service.  There is no 
evidence that the veteran had transient ischemic attacks or 
another vascular disorder in service.

The first medical evidence of transient ischemic attacks 
appears in a January 1995 private hospital emergency room 
record documenting the veteran's having sought treatment for 
episodes of right hand and shoulder numbness.  The treating 
physician noted normal electrocardiogram (EKG) and CT scan 
results, recommended that the veteran undergo carotid Doppler 
and echocardiogram testing and suggested that the numbness 
might have resulted from a transient ischemic attack (TIA).  
Duplex carotid sonography and echocardiogram tests 
immediately thereafter were normal.  Private treatment 
records from February 1995 disclose that the veteran took a 
daily aspirin for "his TIA-like attack" but noted that 
"[h]is workup was negative for this."  A December 1995 
private hospital emergency department record notes results of 
a physical examination which do not include a reference to 
transient ischemic attacks.  A May 1997 VA heart examination 
included EKG testing indicating "no ischemic changes or any 
indication of previous infarct."  TIAs were diagnosed by 
history only at that time with reference to the event having 
occurred in 1995 or 1996.  A March 1998 private exercise 
echocardiogram found no evidence of ischemia, and a September 
1998 follow-up private duplex carotid artery sonography was 
unchanged from the January 1995 negative results.  The 
veteran underwent hospitalization for chest pains in March 
1998 and was diagnosed with new onset angina with multiple 
cardiac risk factors.  In private medical records dated in 
August 1998, the assessment included a notation of "doubt 
TIA" and in September 1998, it was noted that vascular 
Dopplers were negative.  However, the veteran testified at 
his August 1999 RO hearing that he experienced dizziness, 
blurred vision, right side numbness and breathing difficulty 
as a result of TIAs and that one of his treating physicians 
had told him that he had TIAs secondary to his service-
connected diabetes mellitus.

Review of the totality of the evidence includes no medical 
diagnosis for transient ischemic attacks.  Therefore, the 
Board notes that beyond the veteran's own statements there is 
no competent medical evidence that the veteran currently has 
transient ischemic attacks related either directly to his 
active service or to his service-connected diabetes mellitus.  
Because he is a lay person with no medical training or 
expertise, the veteran's statement alone cannot constitute 
competent evidence of the claimed disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).  
Furthermore, with regard to the veteran's representation 
regarding what a treating physician may have told him about 
his claimed transient ischemic attacks, such representations, 
"filtered as [they are] through a layman's sensibilities, of 
what a doctor purportedly said [are] simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The Board has determined that the veteran's claim for service 
connection is not well grounded.  As a result, the VA has no 
further duty to assist the veteran in developing the record 
to support this claim for service connection.  See Epps, 126 
F.3d at 1469 ("[T]here is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim.").  

The Board is unaware of any information in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground this 
claim.  See generally, McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. at 77-78.  The 
Board views the above discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for the benefit sought, and the reasons why the current 
claim has been denied.  Id.


ORDER

Entitlement to service connection for transient ischemic 
attacks is denied.


REMAND

The Board finds initially that the veteran's claim for a 
higher evaluation for diabetes mellitus is well grounded, see 
38 U.S.C.A. § 5107(a) (West 1991), because a challenge to a 
disability rating assigned to a service-connected disability 
is sufficient to establish a well-grounded claim for a higher 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999); Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board also finds that additional RO action is required to 
comply with the VA duty to assist prior to further Board 
review of the veteran's claim.

At his August 1999 RO hearing the veteran provided detailed 
testimony on how current manifestations of his service-
connected diabetes mellitus met regulatory requirements for a 
100 percent disability rating.  Among his contentions he 
averred that he often required urgent care for diabetes.  He 
stated that he worked full time as a security guard at a 
medical center where he also received emergency treatment 
eight to ten times for diabetes symptoms in the two years 
following his last VA examination for diabetes.  Complete 
records of this treatment are not associated with the claims 
file.  Neither are records of the veteran's claimed weekly 
phone consultations with a private physician who regulated 
his diabetes medication.

In addition, the veteran has submitted October 1999 and March 
2000 letters from private physicians stating that his 
diabetes had worsened to the extent that it was currently 
manifested by weight loss, fatigue and additional secondary 
complications including damage to his kidneys, and autonomic 
and peripheral nervous systems.  Because the veteran's last 
VA diabetes mellitus examination was in May 1997 and in light 
of this additional evidence and the veteran's claim of 
worsening symptoms since that time, the Board finds that 
another VA examination is required to determine the current 
status of this disorder.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment since 1997 for his service-
connected diabetes mellitus and that he 
provide signed authorizations for release 
to the VA of private medical records for 
each non-VA medical source identified.  
The RO should acquire copies of the 
medical records and associate those not 
already of record with the claims file.

2.  After additional medical records are 
associated with the claims file, the RO 
should schedule the veteran for a VA 
examination with the appropriate 
specialist to determine the current 
severity of his diabetes mellitus.  The 
claims file and a copy of this remand 
should be made available to, and reviewed 
by the examiner whose report should 
reflect claims files review.  The 
examiner should perform all indicated 
diagnostic tests and describe in detail 
the observed level of disability 
corresponding to each of the disability 
rating criteria applicable to diabetes 
mellitus.  The RO must provide the 
examiner with a copy of the applicable 
criteria for rating diabetes mellitus.  
38 C.F.R. § 4.119, DC 7913.  The veteran 
is advised that that failure to report 
for a scheduled examination may have 
consequences adverse to the claim.  
38 C.F.R. § 3.655 (1999); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall, if necessary, 
implement corrective action.

Thereafter, the RO should readjudicate the veteran's claim 
for an increased rating for diabetes mellitus.  If the RO 
denies the benefit sought on appeal, it should issue a 
supplemental statement of the case and provide the veteran 
with a reasonable time within which to respond.  The RO then 
should return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this REMAND.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

